Citation Nr: 1444353	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the withholding of VA compensation benefits from July 18, 2007 to the present, due to the Veteran's status as a fugitive felon was proper.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from December 1979 to June 1980 and from November 1981 to September 1985.  

This matter comes before the Board of Veterans' Appeals from an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in pertinent part, determined that the Veteran was a fugitive felon during the period between July 18, 2007 to the present and withheld VA compensation benefits.  

On the Veteran's VA-Form 9, he indicated that he would like to have a Board hearing in Washington DC.  However, the Veteran's representative sent a letter in July 2013 stating that he wishes to withdraw his request for a hearing.  As such, the Board considers his hearing request withdrawn.  


FINDINGS OF FACT

1.  A bench warrant was issued in the State of Ohio on July 2, 2008 and a corrected Bench warrant issued on July 9, 2008.  

2.  The Veteran was not aware of the bench warrant issued by the Williams County Sherriff's Office prior to December 14, 2010.  

3.  The Veteran was not able to clear the bench warrant issued due to his incarceration in Minnesota from August 26, 2010 until January 30, 2012 on a supervised release until September 18, 2012.  

4.  On September 18, 2014, the William County Sheriff's was ordered by the court to recall the bench warrants issued on July 2, 2008 and July 9, 2008.  

5.  The RO incorrectly used the date of July 18, 2007 to suspend the Veteran's VA benefits due to an outstanding warrant. 
6.  The Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.  


CONCLUSION OF LAW

The Veteran was not a fugitive felon from July 17, 2007 to the present, and the withholding of VA compensation benefits due to fugitive felon warrant was improper.  38 U.S.C.A. § 5313B(a) (West 2002); 38 C.F.R. § 3.665 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his VA compensation benefits should not have been suspended for the period of July 17, 2007 to the present, based on an outstanding bench warrant for non-payment of court fees.  He claims that because the bench warrant was only issued for the state of Ohio and not for his general arrest, that he was not a fugitive from the law within the meaning of 38 C.F.R. § 3.665 (n).  

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a "fugitive felon".  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

The term "felony" includes a high misdemeanor under the laws of a State, which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2013); 38 U.S.C.A. § 5313B(a) (West 2002). 

VA's General Counsel has noted that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  It was noted that records showed Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee" and it was the intent of Congress to deny fugitives the means to maintain themselves in that status.  VAOPGCPREC 7-2002 (Dec. 3, 2002). 

The United States Court of Appeals for the Second Circuit noted that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F. 3d 90, 96-97 (2nd Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F. 2d 442, 444 (2nd Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F. 3d 277, 280 (2nd Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.  In light of relevant precedent, the mere fact of an outstanding warrant is insufficient under the statute to find that the Veteran was "fleeing".  See Oteze-Fowlkes.  See also VBA Training Letter 20-14-09 (June 23, 2014)(explaining that VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B).

The facts of the case are the following: on August 14, 2007, the Veteran was placed on community control for a period of one year.  His conviction was for operating a motor vehicle under the influence of alcohol or drug abuse (a felony of the fourth degree).  Conditions of his community control included that he serve sixty days in jail, pay an $800.00 fine, suspension of his driver's license for three years, that he complete a substance abuse treatment program and that he report by telephone to the Williams County Adult Probation Department monthly.  

On July 2, 2008, a violation of the Veteran's community control was filed with the Williams County Common Pleas Court, based upon allegations that he was convicted of domestic assault in Minnesota, that he failed to make his payments to the Williams County Clerk of Courts, and that he failed to report to the Williams County Adult Probation Department on a monthly basis.  

On July 2, 2008, the Veteran's community control was suspended and a bench warrant was issued for the state of Ohio only.  The bench warrant was not his arrest but for the Veteran to return to court.  This warrant is not valid in any other state.  

On September 16, 2014, it was ordered, adjudged and decreed that the Veteran was in fact in violation of the terms and conditions of his community control; however, the state of Ohio did not believe that it was necessary to revoke the Veteran's previously granted community control.  As such, the Veteran agreed and was ordered by the court to pay a minimum of $100.00 per month beginning on or before October 31, 2014.  The Veteran was terminated from community control supervision and the previously issued bench warrant was recalled.  

As such, based upon the fact of the case the Board has determined that at no time was Veteran a fugitive felon in the state of Ohio.  The Veteran entered a guilty plea based on the terms noted above.  As such he was placed under community control, which is not probation or parole.  See Ohio R.C. §§  2929.01 (defining community control sanction as a sanction that is not a prison term and not a jail term and which may include probation if the sentence involved was imposed for a felony that was committed prior to July 1, 1996); 2929.15 (explaining that if in sentencing an offender for a felony the court is not required to impose a prison term, life imprisonment then the court may impose community control sanctions); see also http://www.ohiolegalservices.org/public/legal_terms_dictionary/community-control-sanctions (explaining that while community control is often referred to as probation it actually covers a wide variety of residential, non-residential, and financial options that judges use in criminal sentencing to include traditional probation and numerous other restrictions.).  The Veteran did violate the terms of his plea and community control.  However, there is insufficient evidence that the Veteran's community control was probation.  Furthermore, there is insufficient evidence showing that the Veteran knew of the bench warrant in Ohio until he was notified by the RO, due to the fact that he was in Minnesota at the time.  Further, the warrant issued was not for his arrest but was rather for the Veteran to appear before the court.  As such, the Veteran does fit the definition of a fugitive felon for VA purposes.  38 C.F.R. § 3.666 (e)(2)(i).  

Accordingly, the Board finds that there is no evidence of flight to avoid prosecution, custody or confinement and that the warrant was not for violation of probation or parole following a felony conviction.  The warrant was issued for violation of his community control and not for probation or parole.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law.  See Oteze-Fowlkes.  The suspension of the Veteran's VA benefits was improper.  

As the suspension of benefits was improper, the Veteran's benefits shall be restored to him for the entire period on appeal, with consideration given for period of the Veteran's incarceration from April 2011 to January 2012.  

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board has determined that restoration of the Veteran's VA compensation benefits is warranted and that all recouped monies should be paid to him.  As this constitutes a complete grant of the benefit sought on appeal, any error related to the VCAA duties is harmless.



ORDER

The withholding of VA compensation benefits from July 18, 2007 to the present due the Veteran's status as a fugitive felon was improper.  VA disability benefits shall be restored for the full period on appeal.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


